DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information Disclosure Statements filed on 12/16/2019 and 02/04/2021 have been considered. An initialized copy of the form 1449 is enclosed within. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 06/18/2019 (KR 10-2019-0072331.) 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
In claim 3: 
“a communicator configured to communicate with at least one cart robot moving in the space”
In claim 9:
“the communicator communicates with a mobile terminal;”
In claim 11: 
“a communicator configured to communicate with a robot control system.” 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Karasawa (JP 2010134581 A), in view of Matsubara (US 20180286068 A1.)
As per claim 1.
A method for operating a robot control system comprising: receiving information on a target object to be tracked and followed by at least one cart robot moving in the space; 
[0019] “According to this control system, the sensor recognizes the recognition of the presence of the robot in the first region and the second region of the merging point. A merging point information generating unit generates merging point information from the information of the sensor and transmits it from the transmitting unit to the receiving unit of the robot. Then, the robot controls the travel of the robot on the basis of the merge point information received by the robot.”
[0007] “According to this control method, when a plurality of robots travel in the first region, the robot is run in the order of higher priority to avoid the collision of the robot at the merging point.. When the following robot exists in the second region on the robot traveling in this order, the robot also travels in the second region following the leading robot.”
See also Figure 8a: The figure illustrates a leading robot entering and leaving a region imaged by overhead cameras and with another robot following behind it. 
updating a pre-stored spatial map corresponding to the space based on the information on the target object and other information.
[0027] “As shown in FIG. 3, the robot 10 entering the first region 6 and the second region 7 is recognized by CCD cameras 3 and 4 fixed to a ceiling above the merging point...”
0019] “According to this control system, the sensor recognizes the recognition of the presence of the robot in the first region and the second region of the merging point. A merging point information generating unit generates merging point information from the information of the sensor and transmits it from the transmitting unit to the receiving unit of the robot. Then, the robot controls the travel of the robot on the basis of the merge point information received by the robot.”
See also Figure 8a: The figure illustrates regions of where the robots maneuver, and where the overhead cameras monitor. 
As cited above, the citation discloses of the overhead cameras identifying the robot traveling in the space regions, then producing new information and submitting the information to a vehicle to change its behavior, which is an act of updating. 
the robot control system configured to monitor at least one cart robot arranged in a given space, and receiving information photographed by at least one camera arranged in the space;
[0024] “A first sensor 21 and a second sensor 22 are arranged at the merging point of the passage. The first sensor 21 and the second sensor 22 are composed of a visual sensor, and a CCD camera is used. The first sensor 21 and the second sensor 22 are connected to the merging point information generating unit 23, and the robot 10 at the merging point is recognized from the image captured by the CCD camera to generate the information.”

and when the number of people located in a predetermined region of the spatial map exceeds a predetermined range, determining the predetermined region to be a congested region.
[0042] “The congestion information analysis unit 45: determines the number of the persons and a state of each of the persons; and also determines a congestion degree in the area, based on the number and the state. The congestion information analysis unit 45 also: creates an image on congestion or a heat map; and counts the number of people passing thereby.”
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Karasawa to include a congestion information analysis unit monitoring persons and their states in an area, thereby to “appropriately determine a congestion in an area (Matsubara.)
As per claim 2. The combination of Karasawa and Matsubara disclose all of the limitations of claim 1. Karasawa also discloses the following;
The method, further comprising, when a target object of a specific cart robot enters the focus region transmitting a standby command to the specific cart robot so as to prevent the specific cart robot from entering the focus region.
[0031] “FIG. 4 is a method for controlling a robot according to an embodiment of the present invention; in which a plurality of self-propelled robots travel along a passage including a merging point, A first region is provided at a merging point of the passage, a second region is provided on the outside of the first region, and when the plurality of robots travel in the first region, the robot having a low priority is made to wait and the robot having a high priority is made to travel, and when the robot following the traveling robot is present in the second region, The robot is characterized in that the robot exists in the second region following the first robot..”
Karasawa does not explicitly disclose of a region where the robot is traveling to be congested or not. Matsubara however teaches the following;
When a target object enters the congested region.
[0042] “The congestion information analysis unit 45: determines the number of the persons and a state of each of the persons; and also determines a congestion degree in the area, based on the number and the state. The congestion information analysis unit 45 also: creates an image on congestion or a heat map; and counts the number of people passing thereby.”
[0137] “… a period of time from when a person of interest enters a preset area until when the person leaves therefrom. The preset area is not specifically limited and may be an area within a photography angle of view of the video image photographing device 2 or may be an area from an entrance to an exit of a ticket gate at a station.”
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Karasawa to include a congestion information analysis unit monitoring persons and their states in an area, thereby to “appropriately determine a congestion in an area,” (Matsubara.)
As per claim 3. Karasawa discloses the following;
A robot control system comprising: a storage configured to store a spatial map corresponding to the space; and a controller configured to receive, through the communicator, information on a target object being followed by the cart robot, 
[0019] “According to this control system, the sensor recognizes the recognition of the presence of the robot in the first region and the second region of the merging point. A merging point information generating unit generates merging point information from the information of the sensor and transmits it from the transmitting unit to the receiving unit of the robot. Then, the robot controls the travel of the robot on the basis of the merge point information received by the robot.”
The robot control system comprising: a communicator configured to communicate with at least one cart robot moving in the space; 
[0038] “Further, since the merging point information is transmitted to the respective robots 10 by radio, the information can be transmitted quickly and the robot 10 can smoothly pass at the merging point.”
The robot control system monitoring at least one cart robot arranged in a given space, and update the spatial map based on the information on the target object and information photographed by at least one camera arranged in the space.
[0027] “As shown in FIG. 3, the robot 10 entering the first region 6 and the second region 7 is recognized by CCD cameras 3 and 4 fixed to a ceiling above the merging point...”
0019] “According to this control system, the sensor recognizes the recognition of the presence of the robot in the first region and the second region of the merging point. A merging point information generating unit generates merging point information from the information of the sensor and transmits it from the transmitting unit to the receiving unit of the robot. Then, the robot controls the travel of the robot on the basis of the merge point information received by the robot.”
As cited above, the citation discloses of the overhead cameras identifying the robot traveling in the space regions, then producing new information and submitting the information to a vehicle to change its behavior, which is an act of updating. 
Karasawa does not explicitly teach of the information transmitted from the controller to the carts to include determination if a region is congested or not. Matsubara however teaches the following;
Wherein, when the number of people located in a predetermined region of the spatial map exceeds a predetermined range. the controller determines the predetermined region to be a congested region.
[0042] “The congestion information analysis unit 45: determines the number of the persons and a state of each of the persons; and also determines a congestion degree in the area, based on the number and the state. The congestion information analysis unit 45 also: creates an image on congestion or a heat map; and counts the number of people passing thereby.”
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Karasawa to include a congestion information analysis unit monitoring persons and their states in an area, thereby to “appropriately determine a congestion in an area,” (Matsubara.)
As per claim 4. The combination Karasawa and Matsubara disclose all of the limitations of claim 3. Karasawa discloses the following;
The robot control system, wherein, when a target object of a specific cart robot enters the focus region, the controller transmits a standby command to the specific cart robot so as to cause the specific cart robot to enter a standby mode and stop moving.
[0007] “According to this control method, when a plurality of robots travel in the first region, the robot is run in the order of higher priority to avoid the collision of the robot at the merging point.. When the following robot exists in the second region on the robot traveling in this order, the robot also travels in the second region following the leading robot. In this way, it is possible to mitigate traffic congestion at which the robot stops at the junction point for a long period of time while avoiding collision of the robot at the merging point of the passage.”
[0038] “As described above, in the present embodiment, when the plurality of robots 10 travel in the first region 6, the robot 10 is run in the order of higher priority to avoid the collision of the robot 10 at the merging point.. When the following robot (10) exists in the second region (7) in the robot (10) traveling in this order, the robot (10) present in the second region (7) also travels following the leading robot (10). In this way, the robot 10 can be prevented from colliding with each other at the merging point of the passage, and traffic congestion for stopping the robot 10 for a long time at the merging point can be alleviated.”

Wherein, when the number of people located in a predetermined region of the spatial map exceeds a predetermined range. the controller determines the predetermined region to be a congested region.
[0042] “The congestion information analysis unit 45: determines the number of the persons and a state of each of the persons; and also determines a congestion degree in the area, based on the number and the state. The congestion information analysis unit 45 also: creates an image on congestion or a heat map; and counts the number of people passing thereby.”
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Karasawa to include a congestion information analysis unit monitoring persons and their states in an area, thereby to “appropriately determine a congestion in an area,” (Matsubara.)
As per claim 5. The combination Karasawa and Matsubara disclose all of the limitations of claim 3. Karasawa also discloses the following;
The robot control system, wherein the controller updates the focus region in the spatial map in real time or at intervals of a predetermined time.
[0038] “The presence of the robot 10 in the first region 6 and the second region 7 is recognized by the CCD cameras 3 and 4 as a visual sensor provided above the merging point of the passage. Therefore, the presence of the plurality of robots 10 at the merging point can be easily recognized… Further, since the merging point information is transmitted to the respective robots 10 by radio, the information can be transmitted quickly and the robot 10 can smoothly pass at the merging point.”
Karasawa does not explicitly teach of the information transmitted from the controller to the carts to include determination if a region is congested or not. Matsubara however teaches the following;
Wherein, when the number of people located in a predetermined region of the spatial map exceeds a predetermined range. the controller determines the predetermined region to be a congested region.
[0042] “The congestion information analysis unit 45: determines the number of the persons and a state of each of the persons; and also determines a congestion degree in the area, based on the number and the state. The congestion information analysis unit 45 also: creates an image on congestion or a heat map; and counts the number of people passing thereby.”
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Karasawa to include a congestion information analysis unit monitoring persons and their states in an area, thereby to “appropriately determine a congestion in an area,” (Matsubara.)
As per claim 6. The combination of Karasawa and Matsubara disclose all of the limitations of claim 4. Karasawa further discloses the following;
wherein, when the target object of the specific cart robot exits the focus region, the controller transmits a tracking command to the specific cart robot so as to cause the specific cart robot to track and follow the target object.
0012] “FIG. 4 is a method for controlling a robot according to an embodiment of the present invention; in which a plurality of self-propelled robots travel along a passage including a merging point, A first region is provided at a merging point of the passage, a second region is provided on the outside of the first region, and when the plurality of robots travel in the first region, the robot having a low priority is made to wait and the robot having a high priority is made to travel, and when the robot following the traveling robot is present in the second region, The robot is characterized in that the robot exists in the second region following the first robot.”
[0019] “According to this control system, the sensor recognizes the recognition of the presence of the robot in the first region and the second region of the merging point. A merging point information generating unit generates merging point information from the information of the sensor and transmits it from the transmitting unit to the receiving unit of the robot. Then, the robot controls the travel of the robot on the basis of the merge point information received by the robot.”
See also Figure 8a: The figure illustrates a leading robot entering and leaving a region imaged by overhead cameras and with another robot following behind it. 
Karasawa does not explicitly teach of a determination if a specific region of focus is congested or not congested and changing its status. Matsubara however teaches the following;
The determination of a congested region or when the congested region is changed to a non-congested region.
0042] “The congestion information analysis unit 45: determines the number of the persons and a state of each of the persons; and also determines a congestion degree in the area, based on the number and the state. The congestion information analysis unit 45 also: creates an image on congestion or a heat map; and counts the number of people passing thereby.”
[0146] “... The congestion moving image makes it possible for a user to more suitably know a change in congestion states.”
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Karasawa to include an area congestion analysis monitoring persons and their states in an area, thereby to “appropriately determine a congestion in an area,” (Matsubara.)
As per claim 7. The combination of Karasawa and Matsubara disclose all of the limitations of claim 6. Karasawa also discloses the following;
The robot control system, wherein, when the specific cart robot moves to follow the target object, the controller transmits, to the specific cart robot, at least one among position information of the target object, focus region information, and obstacle information, through the communicator.
[0019] “According to this control system, the sensor recognizes the recognition of the presence of the robot in the first region and the second region of the merging point. A merging point information generating unit generates merging point information from the information of the sensor and transmits it from the transmitting unit to the receiving unit of the robot. Then, the robot controls the travel of the robot on the basis of the merge point information received by the robot.”
Karasawa does not explicitly teach of the information transmitted from the controller to the carts to include determination if a region is congested or not. Matsubara however teaches the following;
Wherein, when the number of people located in a predetermined region of the spatial map exceeds a predetermined range. the controller determines the predetermined region to be a congested region.
[0042] “The congestion information analysis unit 45: determines the number of the persons and a state of each of the persons; and also determines a congestion degree in the area, based on the number and the state. The congestion information analysis unit 45 also: creates an image on congestion or a heat map; and counts the number of people passing thereby.”
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Karasawa to include a congestion information analysis unit monitoring persons and their states in an area, thereby to “appropriately determine a congestion in an area,” (Matsubara.)
As per claim 8. The combination of Karasawa and Matsubara disclose all of the limitations of claim 6. Karasawa further discloses the following;
The robot control system wherein, when the target object of the specific cart robot exits the region of focus, the controller selects a camera to be used to photograph the target object based on a distance between the specific cart robot 
[0027] “As shown in FIG. 3, the robot 10 entering the first region 6 and the second region 7 is recognized by CCD cameras 3 and 4 fixed to a ceiling above the merging point. The first region 6 is set within the imaging range of the CCD camera 3 as the first sensor, and the second region 7 is set within the imaging range of the CCD camera 4 as the second sensor. The second region 7 is processed as a portion obtained by subtracting the imaging range of the CCD
camera 3 from the imaging range of the CCD camera 4. It is also possible to use one CCD camera to set and use the first region 6 and the second region 7 in the image.”
See also Figure 8a: The figure illustrates a leading robot entering and leaving a region of focus with another robot following behind it. 
As cited above, the camera selection depends on the region in which the specific robot is in at the time of sensing. The distance between the robots are determined by the regions in which the vehicle following and the one being followed are in.
Karasawa does not explicitly teach of a determination if a region of focus is congested or not congested. Matsubara however teaches the following;
[0042] “The congestion information analysis unit 45: determines the number of the persons and a state of each of the persons; and also determines a congestion degree in the area, based on the number and the state. The congestion information analysis unit 45 also: creates an image on congestion or a heat map; and counts the number of people passing thereby.”

As per claim 9. The combination of Karasawa and Matsubara disclose all of the limitations of claim 3. However Karasawa does not disclose the information including spatial map information of the congested region. Matsubara however discloses the following;
wherein: the communicator communicates with a mobile terminal; and the controller transmits, to the mobile terminal, information about the spatial map including the congested region, through the communicator.
 [0104] “The congestion information analysis unit 45 repeats steps S31 to S39 with respect to each of the persons on the screen. The congestion information output unit 46 then: distributes (outputs) the created congestion image 72 (see FIG. 11) to the display device 5 (step S40); and thereby terminates the processing illustrated in FIG. 12. The configuration described above makes it possible for the congestion analysis device 4 to distribute (output) the congestion image 72 (see FIG. 11) to the display device 5 of a user.”
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Karasawa to include a congestion information analysis unit monitoring persons and their states in an area and sending the information to a mobile device, thereby to “appropriately determine a congestion in an area,” (Matsubara.)
As per claim 10. The combination of Karasawa and Matsubara disclose all of the limitations of claim 3. Karasawa further discloses the following;
The robot control system, wherein the controller transmits information about the spatial map to a cart robot located within a predetermined range from the determined congested region.
[0019] “According to this control system, the sensor recognizes the recognition of the presence of the robot in the first region and the second region of the merging point. A merging point information generating unit generates merging point information from the information of the sensor and transmits it from the transmitting unit to the receiving unit of the robot.“
As disclosed above, Karasawa explains the control system identifying a robot approaching a region of focus and then generating and sending information to the robot.
As per claim 11. Karasawa discloses the following;
A cart robot configured to follow a target object in a given space, comprising: a mover; a communicator configured to communicate with a robot control system; at least one sensor; received through the inputter, and a controller configured to control the mover such that the cart robot follows the target object, based on information sensed by the sensor and information received through the inputter, wherein the controller transmits the information on the target object to the robot control system through the communicator.
[0019] “According to this control system, the sensor recognizes the recognition of the presence of the robot in the first region and the second region of the merging point. A merging point information generating unit generates merging point information from the information of the sensor and transmits it from the transmitting unit to the receiving unit of the robot. Then, the robot controls the travel of the robot on the basis of the merge point information received by the robot.”
an inputter configured to receive an image signal as an input 
[0024] “A first sensor 21 and a second sensor 22 are arranged at the merging point of the passage. The first sensor 21 and the second sensor 22 are composed of a visual sensor, and a CCD camera is used. The first sensor 21 and the second sensor 22 are connected to the merging point information
generating unit 23, and the robot 10 at the merging point is recognized from the image captured by the CCD camera to generate the information. The merge point information generation unit 23 is connected to the transmission unit 24, and the merge point information is transmitted from the transmission unit 24 to each robot via the antenna 24a.”
As per claim 12. The combination of Karasawa and Matsubara disclose all of the limitations of claim 11. Karasawa further discloses the following;
The cart robot, wherein, when the target object enters a focus region and receives a standby command from the robot control system, the controller controls the mover such that the cart robot does not enter the focus region.
[0012] “FIG. 4 is a method for controlling a robot according to an embodiment of the present invention; in which a plurality of self-propelled robots travel along a passage including a merging point, A first region is provided at a merging point of the passage, a second region is provided on the outside of the first region, and when the plurality of robots travel in the first region, the robot having a low priority is made to wait and the robot having a high priority is made to travel, and when the robot following the traveling robot is present in the second region, The robot is characterized in that the robot exists in the second region following the first robot.”
Karasawa does not explicitly teach of a region where the robot is traveling to be congested or not. Matsubara however teaches the following;
wherein, when the target object enters a congested region.
[0042] “The congestion information analysis unit 45: determines the number of the persons and a state of each of the persons; and also determines a congestion degree in the area, based on the number and the state. The congestion information analysis unit 45 also: creates an image on congestion or a heat map; and counts the number of people passing thereby.”
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Karasawa to include a congestion information analysis unit monitoring persons and their states in an area, thereby to “appropriately determine a congestion in an area,” (Matsubara.)
As per claim 13. The combination of Karasawa and Matsubara disclose all of the limitations of claim 12. Karasawa discloses the following;
wherein, when the target object exits the congested region and receives a tracking command from the robot control system, the controller controls the mover such that the cart robot follows the target object. 
0019] “According to this control system, the sensor recognizes the recognition of the presence of the robot in the first region and the second region of the merging point. A merging point information generating unit generates merging point information from the information of the sensor and transmits it from the transmitting unit to the receiving unit of the robot. Then, the robot controls the travel of the robot on the basis of the merge point information received by the robot.”
[0007] “According to this control method, when a plurality of robots travel in the first region, the robot is run in the order of higher priority to avoid the collision of the robot at the merging point.. When the following robot exists in the second region on the robot traveling in this order, the robot also travels in the second region following the leading robot.”
See also Figure 8a: The figure illustrates a leading robot entering and leaving a region imaged by overhead cameras and with another robot following behind it. 
As disclosed above, the robot controller recognizes the presence of the robot in the respective regions (in particular when the target robot is traveling through the primary region) and transmits information regarding the action of the target robot to the following robot, having it follow the target robot. 
Karasawa does not explicitly teach of a determination if a region of focus is congested or not congested and changing its status. Matsubara however teaches the following;
The determination of a congested region or when the congested region is changed to a non-congested region.
0042] “The congestion information analysis unit 45: determines the number of the persons and a state of each of the persons; and also determines a congestion degree in the area, based on the number and the state. The congestion information analysis unit 45 also: creates an image on congestion or a heat map; and counts the number of people passing thereby.”
[0146] “... The congestion moving image makes it possible for a user to more suitably know a change in congestion states.”
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Karasawa to include an area congestion analysis monitoring persons and their states in an area, thereby to “appropriately determine a congestion in an area,” (Matsubara.)
As per claim 14. The combination of Karasawa and Matsubara disclose all of the limitations of claim 12. Karasawa further discloses the following;
wherein, when a sensing range of the sensor configured to sense the target object is larger in size than the congested region and the target object exits the sensing range of the sensor, the controller controls the mover such that the cart robot moves toward the target object. 
[0019] “According to this control system, the sensor recognizes the recognition of the presence of the robot in the first region and the second region of the merging point. A merging point information generating unit generates merging point information from the information of the sensor and transmits it from the transmitting unit to the receiving unit of the robot. Then, the robot controls the travel of the robot on the basis of the merge point information received by the robot.”
[0027] “As shown in FIG. 3, the robot 10 entering the first region 6 and the second region 7 is recognized by CCD cameras 3 and 4 fixed to a ceiling above the merging point. The first region 6 is set within the imaging range of the CCD camera 3 as the first sensor, and the second region 7 is set within the imaging range of the CCD camera 4 as the second sensor. The second region 7 is processed as a portion obtained by subtracting the imaging range of the CCD
camera 3 from the imaging range of the CCD camera 4. It is also possible to use one CCD camera to set and use the first region 6 and the second region 7 in the image
See also Figure 8a: The figure illustrates a leading robot entering and leaving a region of focus with another robot following behind it. Notice additional regions that are outside of the primary region in which the cameras can detect moving robots in. 
As disclosed above, the robot controller senses the presence of the target robot traveling through the primary focus region and transmits information regarding the action of the target robot to the following robot, having it follow the target robot as it exits the primary focus region and enters another external region which is monitored by another camera sensor. The disclosed citations above meet the applicants features as described in the applicant’s specification, paragraph [00101]: “In addition, when a sensing range of the sensing unit 130, which senses a target object to be tracked, is larger in size than the congested region… In other words, when the target object enters the congested region and then moves out of the sensing range of the sensing unit 130, the cart robot 100 may determine that the target object has exited the congested region, and the cart robot 100 may then move toward the target object.”
Karasawa does not explicitly teach of a determination if a region of focus is congested or not congested and changing its status. However Matsubara teaches the following;
The determination of a congested region 
[0042] “The congestion information analysis unit 45: determines the number of the persons and a state of each of the persons; and also determines a congestion degree in the area, based on the number and the state. The congestion information analysis unit 45 also: creates an image on congestion or a heat map; and counts the number of people passing thereby.”
[0146] “... The congestion moving image makes it possible for a user to more suitably know a change in congestion states.”
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Karasawa to include an area congestion analysis monitoring persons and their states in an area, thereby to “appropriately determine a congestion in an area,” (Matsubara.)
As per claim 15. The combination of Karasawa and Matsubara disclose all of the limitations of claim 11. Karasawa further discloses the following;
The cart robot, wherein: the inputter includes at least one camera;
[0024] “A first sensor 21 and a second sensor 22 are arranged at the merging point of the passage. The first sensor 21 and the second sensor 22 are composed of a visual sensor, and a CCD camera is used. The first sensor 21 and the second sensor 22 are connected to the merging point information generating unit 23, and the robot 10 at the merging point is recognized from the image captured by the CCD camera to generate the information. The merge point information generation unit 23 is connected to the transmission unit 24, and the merge point information is transmitted from the transmission unit 24 to each robot via the antenna 24a.”
Karasawa also discloses of transmitting information to the following robot but does not explicitly teach of the information to include movement pattern information of the target object or external appearance information of the companion. However Matsubara discloses the following;
and the controller transmits, to the robot control system, at least one among external appearance information of the target object, movement pattern information of the target object, and companion information of the target object, based on an image received through the camera.
[0107] “The congestion information analysis unit 45 may further determine an attribute such as a gender and an age of a person as a state thereof. The attribute such as a gender and an age of a person can be determined by, for example, collating a frame image with a face image database. At this time, the congestion information analysis unit 45 may add an icon indicating the attribute such as a gender and an age of a person to an icon indicating the person. This makes it possible for a user to easily know that there is congestion with people having what type of attribute.”
0156] “The congestion information analysis unit 45: acquires a motion trajectory of a person of interest (step 81); and also acquires a moving direction of another person who is present within a prescribed distance from the person of interest (step 82). The moving direction used herein is a direction of movement when viewed from above. The congestion information analysis unit 45: performs a coordinate conversion of the motion trajectory of the person; and acquires a moving direction when viewed from the above, from an image photographed at an angle.”
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Karasawa to include a congestion information analysis unit monitoring a target object’s external appearance, and movement pattern based on an image received through the camera; thereby to “appropriately determine a congestion in an area,” (Matsubara.)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Karasawa (JP 2010134581 A), in view of Matsubara (US 20180286068 A1), in further view of Heinla (US 20180232839 A1.)

As per claim 16. The combination of Karasawa and Matsubara disclose all of the limitations of claim 12. Karasawa further discloses the following;
Wherein the controller receives, from the robot control system, at least one among position information of the target object, focus region information, and obstacle information when the target object exits the focus region,
0027] “As shown in FIG. 3, the robot 10 entering the first region 6 and the second region 7 is recognized by CCD cameras 3 and 4 fixed to a ceiling above the merging point...”
and controls the mover such that the cart robot moves toward the target object based on information sensed by the sensor and information received from the robot control system.
 [0019] “According to this control system, the sensor recognizes the recognition of the presence of the robot in the first region and the second region of the merging point. A merging point information generating unit generates merging point information from the information of the sensor and transmits it from the transmitting unit to the receiving unit of the robot. Then, the robot controls the travel of the robot on the basis of the merge point information received by the robot.”
See also Figure 8a: The figure illustrates a leading robot entering and leaving a region imaged by overhead cameras and with another robot following behind it. 
Karasawa does not explicitly teach of a region where the robot is traveling to be congested or not. Matsubara however teaches the following;
wherein, when the target object enters a congested region.
[0042] “The congestion information analysis unit 45: determines the number of the persons and a state of each of the persons; and also determines a congestion degree in the area, based on the number and the state. The congestion information analysis unit 45 also: creates an image on congestion or a heat map; and counts the number of people passing thereby.”

The cart robot, wherein: the sensor includes an odometer and a Light Detection And Ranging (LiDAR) sensor; 
[0021] “… The robot can comprise a multitude of sensors for internal and external measurements of its surrounding environment, to provide an assessment of the robot's surroundings. Those sensors can for example include one or more GPS modules, one or more visual modules such as cameras, …one or more Time of Flight cameras, one or more ultrasonic sensors, one or more Lidar (light radar) components, one or more laser based sensors, one or more magnetometers, one or more stereo visual modules such as stereo cameras, one or more altitude sensors, and/or one or more odometers...”
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Karasawa to have the following robots include a LIDAR and odometer sensor as taught by Heinla to help aid with autonomous driving functions of the robot. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Karasawa (JP 2010134581 A), in view of Matsubara (US 20180286068 A1), in further view of Oreyang (US 20150346719 A1.)

As per claim 17. The combination of Karasawa and Matsubara disclose all of the limitations of claim 11. Karasawa discloses transmitting information to a cart robot to track and follow a target object based on sensor information but does not explicitly disclose the robot following within a predetermined distance. Oreyang however discloses the following;
The cart robot, wherein the controller controls the mover such that the cart robot moves while maintaining a predetermined distance from the target object, based on information sensed by the sensor or information received through the inputter.
 [0041] “. The third IR receiver 123 on the first lateral frame 12 receives and locks on the IR signals from the IR transmitter 21 of the user's remote control device 2 so as to measure and maintain the distance between the moving carrier 1 and the user...”
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Karasawa to include having the ability to follow the target object while maintaining a predetermined distance as taught by Oreyang which thus resuls in a following robot performing more effectively.   
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ALEXANDER PARASIDIS whose telephone number is (571)272-7458.  The examiner can normally be reached on Mon. - Fri. (7:30 AM - 4:30 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.P/Examiner, Art Unit 3669                                                                                                                                                                                                        

/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669